Appeal by employer and insurance carrier from award for disability caused by an occupational disease. The only question raised was that the evidence did not sustain the finding that the disability was due to occupational disease, In his employment claimant handled formaldehyde and the attending physipian testified that claimant's exposure to the inhalation of formaldehyde fumes caused his disabled condition. Award unanimously affirmed, with cpsts fp the State Industrial Board- Present — Hill, P. J., Rhodes, McNamee, Bliss and Heifer-nan, JJ.